       Case 1:19-cr-00112-DLC Document 106 Filed 07/14/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                          CR 19–112–BLG–DLC

                    Plaintiff,

        vs.                                            ORDER

JAMES WAYNE WATSON,

                    Defendant.


      Before the Court is the Government’s Unopposed Motion to Dismiss

Indictment. (Doc. 105.)

      IT IS ORDERED that the Indictment in this case is DISMISSED without

prejudice.

      DATED this 14th day of July, 2020.




                                      1
